IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
Vv. : NO. 18-3112
CORRECTIONAL DENTAL
ASSOCIATES, et al.
ORDER

AND NOW, this 5" day of November 2020, upon considering the Plaintiff's “Final Motion
for summary judgment” (ECF Doc. No. 329), in which he repeatedly concludes Defendant’s
engaging in his perceived inadequate regimen for treatment with local anesthesia demonstrates
deliberate indifference under the Eighth Amendment, and for reasons in the accompanying
Memorandum, it is ORDERED the Plaintiff's “Final Motion for summary judgment” (ECF Doc.

No. 329) is DENIED.

Gh

KEARNEY, J.
